             Case 3:21-cv-01555-WHO Document 1 Filed 03/04/21 Page 1 of 10




 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
                                   NORTHERN DISTRICT OF CALIFORNIA
 9                                      SAN FRANCISCO DIVISION
10         IN RE JUUL LABS, INC., MARKETING,                       Case No. 3:19-md-02913-WHO
           SALES PRACTICES, AND PRODUCTS
11         LIABILITY LITIGATION                                    Honorable William H. Orrick
12

13 This Document Relates to:                                        JURY TRIAL DEMANDED

14         A.K., as parent and natural guardian of
           the minor child, M.K.
15

16                   SHORT-FORM COMPLAINT AND DEMAND FOR JURY TRIAL
                                   (PERSONAL INJURY)
17
            The Plaintiff(s) named below file(s) this Short-Form Complaint and Demand for Jury Trial
18 against Defendants named below by and through the undersigned counsel. Plaintiff(s) incorporate(s)
   by reference the allegations contained in Plaintiffs’ Consolidated Master Complaint (Personal
19
   Injury), in In re Juul Labs, Inc., Marketing, Sales Practices, and Products Lability Litigation, MDL
20 No. 2913 in the United States District Court for the Northern District of California. Plaintiff(s)
   file(s) this Short-Form Complaint as permitted by Case Management Order No. 7 of this Court.
21
             Plaintiff(s) select and indicate by checking-off where requested, the Parties and Causes of
22 Actions specific to this case.1

23             Plaintiff, by and through their undersigned counsel, allege as follows:
24

25
     1
         If Plaintiff wants to allege additional Cause(s) of Action other those selected in paragraph 10, the specific
26 facts supporting any such additional Cause(s) of Action, must be pled in a manner complying with the
     requirements of the Federal Rules of Civil Procedure (see paragraph 11). In doing so you may attach
27 additional pages to this Short-Form Complaint.

28
                                                            -1-
                                                             SHORT-FORM COMPLAINT AND JURY DEMAND
                                                                                  (PERSONAL INJURY)
             Case 3:21-cv-01555-WHO Document 1 Filed 03/04/21 Page 2 of 10




 1

 2 I.          DESIGNATED FORUM2

 3             1.      Identify the Federal District Court in which the Plaintiff would have filed in the
                       absence of direct filing:
 4
                        United States District Court for the Eastern District of North Carolina
 5
                        (“Transferee District Court”).
 6
     II.       IDENTIFICATION OF PARTIES
 7
               A.      PLAINTIFF(S)
 8
                    2. Injured Plaintiff(s): Name of the individual injured due to use of JUUL products:
 9
                        M.K.
10
                        (“Plaintiff”).
11

12                  3. At the time of the filing of this Short-Form Complaint, Plaintiff resides at:
                        Garner, North Carolina
13

14
                    4. Consortium Plaintiff: Name of the individual(s) that allege damages for loss of
15                     consortium:
16                      Not applicable

17                      (“Consortium Plaintiff”).

18
                    5. Survival and/or Wrongful Death Claims: (a-c) Not applicable.
19                     (a) Name and residence of Decedent Plaintiff when he/or she suffered a JUUL
                           related death:
20

21

22
                       (b) Plaintiff/Decedent died on:
23

24

25                     (c) Plaintiff is filing this case in a representative capacity as the [ ] of the [ ] having
                           been duly appointed as such by the Court of [ ].
26

27
     2
28       See Case Management Order No. 3, at II(C) (ECF No. 309).
                                                          -2-
                                                           SHORT-FORM COMPLAINT AND JURY DEMAND
                                                                                (PERSONAL INJURY)
             Case 3:21-cv-01555-WHO Document 1 Filed 03/04/21 Page 3 of 10




 1              B.      DEFENDANT(S)

 2                   6. Plaintiff(s) name(s) the following Defendants in this action:
 3                               JUUL LABS, INC., previously d/b/a as PAX LABS, INC. and PLOOM INC.;3
 4
                                 ALTRIA GROUP, INC.;4
 5
                                 PHILIP MORRIS USA, INC.;5
 6
                                 ALTRIA CLIENT SERVICES LLC;6
 7
                                 ALTRIA GROUP DISTRIBUTION COMPANY;7
 8

 9                               ALTRIA ENTERPRISES LLC;8

10                      THE MANGEMENT DEFENDANTS
11                               JAMES MONSEES;9
12
                                 ADAM BOWEN;10
13
                                 NICHOLAS PRITZKER;11
14
                                 HOYOUNG HUH;12
15

16                               RIAZ VALANI;13

17                      THE E-LIQUID MANUFACTURING DEFENDANTS

18                               MOTHER MURPHY'S LABS, INC.;14
19
20   3
         Delaware corporation, with its principal place of business in San Francisco, California.
     4
21       Virginia corporation, with its principal place of business in Richmond, Virginia.
     5
         Virginia corporation with its principal place of business in Richmond, Virginia.
22   6
         Virginia limited liability company with its principal place of business in Richmond, Virginia.
23   7
         Virginia corporation with its principal place of business in Richmond, Virginia.
     8
24       Virginia limited liability company with its principal place of business in Richmond, Virginia.
     9
         A resident of California.
25
     10
          A resident of California.
26   11
          A resident of California.
27   12
          A resident of California.
     13
28        A resident of California.
                                                             -3-
                                                              SHORT-FORM COMPLAINT AND JURY DEMAND
                                                                                   (PERSONAL INJURY)
             Case 3:21-cv-01555-WHO Document 1 Filed 03/04/21 Page 4 of 10




 1                               ALTERNATIVE INGREDIENTS, INC.;15

 2                               TOBACCO TECHNOLOGY, INC.;16
 3
                                 eLIQUITECH, INC.;17
 4
                        THE DISTRIBUTOR DEFENDANTS
 5
                                 MCLANE COMPANY, INC.;18
 6
                                 EBY-BROWN COMPANY, LLC;19
 7

 8                               CORE-MARK HOLDING COMPANY, INC.;20

 9                      THE RETAILER DEFENDANTS
10                               CHEVRON CORPORATION;21
11
                                 CIRCLE K STORES INC.;22
12
                                 SPEEDWAY LLC;23
13
                                 7-ELEVEN, INC.;24
14

15                               WALMART;25

16                               WALGREENS BOOTS ALLIANCE, INC.26

17
     14
18        North Carolina corporation, with a principal place of business in North Carolina.
     15
          North Carolina corporation, with a principal place of business in North Carolina.
19
     16
          Maryland corporation, with a principal place of business in Maryland.
20   17
          Maryland corporation, with a principal place of business in Maryland.
21   18
          Texas corporation with a principal place of business in Texas.
     19
22        Delaware limited liability company with a principal place of business in Illinois.
     20
          Delaware corporation. From 2015-2018, principal place of business California; as of 2019, principal place
23 of business Texas.
     21
24        Delaware corporation with a principal place of business in California.
     22
          Texas corporation with a principal place of business in Arizona.
25
     23
          Delaware corporation with a principal place of business in Ohio.
26   24
          Texas corporation with a principal place of business in Texas.
27   25
          Delaware corporation with a principal place of business in Arkansas.
     26
28        Delaware corporation with a principal place of business in Illinois.
                                                             -4-
                                                              SHORT-FORM COMPLAINT AND JURY DEMAND
                                                                                   (PERSONAL INJURY)
             Case 3:21-cv-01555-WHO Document 1 Filed 03/04/21 Page 5 of 10




 1              C.      PRODUCT USE

 2                   7. Plaintiff used JUUL during the time period including from March/2019 to
                        November/2019 and that use caused and or substantially contributed to his/her
 3
                        injury.
 4
                D.      PHYSICAL INJURY27
 5
                     8. The Plaintiff(s) experienced the following physical condition, injury or illness
 6                      alleged to have been caused and or contributed to as a substantial factor by JUUL:
 7
                                  ADDICTION
 8
                                  NICOTINE POISIONING
 9
                                 BEHAVIORAL ISSUES/MENTAL HEALTH (check all that apply):
10

11                                       ANGER/OUTBURSTS

12                                       MOOD SWINGS
                                         IRRITABILITY
13
                                         SUICIDAL THOUGHTS
14
                                         SUICIDAL ATTEMPTS
15                                       DEATH BY SUICIDE
16                                       OTHER (specify): Anxiety, Depression                                _______

17
                                 COGNITIVE ISSUES (check all that apply):
18
                                         ATTENTION DEFICIT DISORDER
19
                                         LEARNING IMPAIRMENTS
20                                       LACK OF CONCENTRATION
21                                       TROUBLE SLEEPING

22                                       OTHER (specify):____________________________

23                               CARDIOVASCULAR (check all that apply):
24

25
     27
          Plaintiff(s) must check-off all physical injuries allegedly caused by Plaintiff’s use of JUUL. Plaintiff is not
26 required to plead here emotional or psychological injuries, or all manifestations of the physical injury alleged
     which will be inquired into as part of the Plaintiff’s Fact Sheet (“PFS”). This Short-Form Complaint assumes
27 that emotional and psychological damages are asserted by the Plaintiff.

28
                                                              -5-
                                                               SHORT-FORM COMPLAINT AND JURY DEMAND
                                                                                    (PERSONAL INJURY)
     Case 3:21-cv-01555-WHO Document 1 Filed 03/04/21 Page 6 of 10




 1                           HEART ATTACK

 2                           OTHER CARDIOVASCULAR DIAGNOSIS (specify)
                             ______________________________________________
 3

 4                  NEUROLOGIC (check all that apply):
                       SEIZURES
 5
                       STROKE
 6

 7                  RESPIRATORY/LUNG (check all that apply):
 8                     ACUTE EOSINOPHILIC PNEUMONIA/PULMONARY
                       EOSINOPHILIA
 9
                       ACUTE INTERSTITIAL PNEUMONITIS OR ACUTE PNEUMONIA
10                     ACUTE RESPIRATORY DISTRESS SYNDROME (ARDS)
11                     ASTHMA

12                     BRONCHITIS
                       CHRONIC LUNG PROBLEMS
13
                       CHRONIC OBSTRUCTIVE PULMONARY DISEASE (COPD)
14
                       E-CIGARETTE, OR VAPING, PRODUCT USE ASSOCIATED LUNG
15                     INJURY (EVALI)
                       ESPHYSEMA
16
                       LIPOID PNEUMONIA
17
                       LUNG TRANSPLANT
18                     OTHER SPECIFIED INTERSTITIAL PULMONARY DISEASE
19                     PNEUMONIA (any type) (specify):            Bilateral

20                     POPCORN LUNG/BRONCHIOLITIS OBLITERANS

21
                     DEATH
22

23                   OTHER PERSONAL INJURIES (specify): Toxic Inhalation Injury

24

25    9.    The physical condition, injury or illness alleged in Paragraph 8 occurred at some
            point after Plaintiff started using JUUL, as set forth in Paragraph 7 above, and is
26          ongoing.
27

28
                                              -6-
                                               SHORT-FORM COMPLAINT AND JURY DEMAND
                                                                    (PERSONAL INJURY)
          Case 3:21-cv-01555-WHO Document 1 Filed 03/04/21 Page 7 of 10




 1 III.     CAUSES OF ACTION ASSERTED

 2          10.    The following Causes of Action asserted in the Plaintiffs’ Consolidated Master
 3
     Complaint (Personal Injury), and the allegations with regard thereto in the Plaintiffs’ Consolidated
 4
     Master Complaint (Personal Injury), are adopted in this Short Form Complaint by reference:
 5
       Check if   Cause  Cause of Action
 6     Applicable of
 7                Action
                  Number
 8
                        I      STRICT LIABILITY - DESIGN DEFECT
 9
                        II     STRICT LIABILITY - FAILURE TO WARN
10

11                     III     STRICT LIABILITY - MANUFACTURING DEFECT

12                     IV      PRODUCTS LIABILITY - NEGLIGENT DESIGN
13                      V      PRODUCTS LIABIITY –NEGLIGENT FAILURE TO WARN
14
                       VI      PRODUCTS LIAIBILITY – NEGLIGENT MANUFACTURING
15
                       VII     NEGLIGENCE AND/OR GROSS NEGLIGENCE
16
                       VIII    NEGLIGENT FAILURE TO RECALL/ RETROFIT
17

18                     IX      NEGLIGENT MISREPRESENTATION

19                      X      FRAUD
20                     XI      FRAUDULENT CONCEALMENT
21
                       XII     CONSPIRACY TO COMMIT FRAUD
22
                       XIII    UNJUST ENRICHMENT
23
                      XIV      VIOLATION OF UNFAIR TRADE PRACTICES/CONSUMER
24
                               PROTECTION LAW and specify which state’s statute below:
25                             ___North Carolina___

26                     XV      BREACH OF EXPRESS WARRANTY
27                    XVI      BREACH OF AN IMPLIED WARRANTY OF
28                             MERCHANTABILITY
                                                     -7-
                                                      SHORT-FORM COMPLAINT AND JURY DEMAND
                                                                           (PERSONAL INJURY)
       Case 3:21-cv-01555-WHO Document 1 Filed 03/04/21 Page 8 of 10




 1   Check if   Cause  Cause of Action
     Applicable of
 2              Action
                Number
 3

 4
                 XVII   WRONGFUL DEATH
 5
                XVIII   SURVIVAL ACTION
 6

 7               XIX     LOSS OF CONSORTIUM

 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                         -8-
                                         SHORT-FORM COMPLAINT AND JURY DEMAND
                                                              (PERSONAL INJURY)
          Case 3:21-cv-01555-WHO Document 1 Filed 03/04/21 Page 9 of 10




 1 IV.     ADDITIONAL CAUSES OF ACTION

 2                                                     NOTE
 3       If Plaintiff wants to allege additional Cause(s) of Action other those selected in paragraph 10, the
         specific facts supporting any such additional Cause(s) of Action, must be pled in a manner complying
 4       with the requirements of the Federal Rules of Civil Procedure (see paragraph 11). In doing so you may
         attach additional pages to this Short-Form Complaint.
 5

 6

 7          11.     Plaintiff(s) assert(s) the following additional theories against the Defendants
     designated in paragraph 6 above:
 8

 9
10

11

12

13

14

15

16

17

18
             WHEREFORE, Plaintiff(s) pray(s) for relief and judgment against Defendants for
19
20 compensatory, treble, and punitive damages, medical monitoring to diagnose JUUL induced injuries

21 at an earlier date to allow for timely treatment and prevention of exacerbation of injuries, together

22 with interest, costs of suit, attorneys' fees, and all such other relief as the Court deems proper, and

23 such further relief as the Court deems equitable and just, and as set forth in the Plaintiffs’

24
     Consolidated Master Complaint (Personal Injury).
25

26

27

28
                                                        -9-
                                                         SHORT-FORM COMPLAINT AND JURY DEMAND
                                                                              (PERSONAL INJURY)
     Case 3:21-cv-01555-WHO Document 1 Filed 03/04/21 Page 10 of 10




 1                                    JURY DEMAND

 2     Plaintiff(s) hereby demand a trial by jury as to all claims in this action.
 3

 4
                                                      Respectfully Submitted,
 5
                                                      ANAPOL WEISS
 6

 7
                                                        /s/ Tracy A. Finken
 8                                                    Tracy A. Finken, Esquire
                                                      One Logan Square
 9                                                    130 N. 18th Street, Suite 1600
                                                      Philadelphia, PA 19103
10                                                    215-735-1130 (P)
11                                                    215-875-7731 (F)
                                                      tfinken@anapolweiss.com
12

13     Dated: March 4, 2021
14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                 - 10 -
                                                   SHORT-FORM COMPLAINT AND JURY DEMAND
                                                                        (PERSONAL INJURY)
